[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 131 
The plaintiffs entered upon their employment to procure the school trustees to take a lease of the defendant's premises and they cannot recover until they establish that they have earned their commissions either by negotiating *Page 133 
a lease or procuring the execution of a valid and binding agreement for a lease. It is not sufficient that the trustees and the defendant were brought together in a negotiation unless that negotiation ended in a lease or a valid agreement for one. It is not claimed by the plaintiff that a lease of the premises by the trustees was effected. But the claim is that they were entitled to their commissions because they procured the execution of the agreement above set out. That agreement was drawn by them without any direction or suggestion from the defendant. It appears to have been wholly their work and to have been the best agreement they could procure the school trustees to execute; and they procured the defendant to execute it upon their assurance that it would be effectual. It is very clear that it was of no value to the defendant, that it was practically ineffectual for any purpose, that it did not bind the school trustees; that it could not be enforced against them; that it could not be performed by her and that it was a practical nullity. It was dated on the tenth day of December. The building was to be completed on or before the first day of May following, and the proof is clear and undisputed that it could not have been completed within that time. No plans were drawn for the building and it was not then known what kind of a building would be required to be erected. It was to be erected in accordance with the suggestions of the superintendent of school buildings and what they would be was not known. The building when completed was to be approved by the superintendent of school buildings, and the school trustees were not bound to take a lease until the building was completed and such approval had been given. The cost of the building could not then be known The school trustees agreed only to take a lease of the building in case it was erected in accordance with the suggestions of the superintendent, and according to the plans thereafter to be prepared by the architect named and approved by the superintendent and in case the building was approved by the superintendent after its completion The contract was one which the defendant could not *Page 134 
perform and which she could not enforce. Neither of the parties stood in any better position than they did before it was executed. For merely procuring the execution of such a paper it cannot be said, either that the plaintiffs had procured a lease for the defendant or a valid agreement for a lease or that they had in any way earned their commissions.
The judgment should be reversed and a new trial granted, costs to abide the event.
All concur.
Judgment reversed.